Citation Nr: 1539863	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the Veteran's VA disability benefits payment to the 10 percent level, due to conviction of, and incarceration for, a felony.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In a May 2015 statement, the Veteran claimed entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).  He also requested an apportionment of his VA benefits be sent to his mother.  Neither request has been acted upon by the Agency of Original Jurisdiction (AOJ) and, as such, these issues are not within the Board's jurisdiction.  Therefore, the issues raised by the May 2015 claim from the Veteran are referred to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, combined, have been evaluated as at least 20 percent disabling throughout the appeal period.

2.  The Veteran was incarcerated after conviction of a felony on November [redacted], 2010, and has remained incarcerated through the present date.

3.  The Veteran's VA benefits payment was properly reduced to the 10 percent rate


CONCLUSION OF LAW

The reduction of the Veteran's VA disability payments to the 10 percent is proper effective January [redacted], 2011.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Here, the pertinent facts are not in dispute, and the Veteran's appeal is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

Analysis

A person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  In the case of a veteran who receives compensation for service-connected disability at the 20 percent rate or higher, the veteran shall receive the rate of compensation payable under 38 U.S.C.A. § 1114(a) (payment at the 10 percent rate).  See 38 C.F.R. § 3.665(d)(1).

In this case, the Veteran has been receiving disability benefits at the 100 percent rate based on individual unemployability since December 1, 1998.  He does not dispute that he was convicted of, and incarcerated for, a felony.  Rather, he appeals the reduction of his benefits essentially asserting that the reduction causes him undue hardship.

While acknowledging the Veteran's argument, the Board notes 38 U.S.C.A. § 5313 and its implementing regulation at 38 C.F.R. § 3.665 do not contain provisions that allow incarcerated veterans to avoid reductions based on undue hardship to themselves.  Thus, the reduction was proper.

Significantly, the AOJ reduced the Veteran's disability benefit payment to the 10 percent payment rate, effective January [redacted], 2011.  The AOJ used the date of sentencing, November [redacted], 2010, to determine the effective date of the reduction, as opposed to the actual date of incarceration.  A January 2011 Inmate Population Information Detail report indicates the Veteran was received in custody and incarcerated on November [redacted], 2010.  Therefore, the reduction of benefits should have taken effect on January [redacted], 2011, the sixty-first day of incarceration, instead of January [redacted], 2011, as implemented by the AOJ.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

The fact that the AOJ used an incorrect effective date to implement an otherwise proper reduction of the Veteran's benefits does not render the reduction void ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997) (stating that the reduction of a disability rating, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date).  The AOJ observed the applicable laws and regulation and notified the Veteran of the reduction in January 2011 in accordance with 38 C.F.R. § 3.665(a).  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  This notice also informed the Veteran of the conditions under which payments may resume upon release of incarceration, as well as the rights of his dependents to an apportionment during his incarceration.  See 38 C.F.R. § 3.665(a).  

Ultimately, the reduction of the Veteran's disability payment rate was proper, but for the incorrect effective date.  As the evidence shows the Veteran was not incarcerated November [redacted], 2010, an effective date of January [redacted], 2011, for the reduction is warranted.  In adjusting the effective date, the Board observes there is no modification to the Veteran's payment as, in either case, for VA payment purposes, the Veteran's compensation is reduced to the 10 percent level beginning with the February 1, 2011, payment.  38 C.F.R. § 3.400 (2015).



ORDER

The reduction of the Veteran's disability compensation benefits due to incarceration for a felony, effective January [redacted], 2011, is proper.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


